Exhibit 10.7

ROCKWELL AUTOMATION, INC.

2000 LONG-TERM INCENTIVES PLAN

PERFORMANCE SHARE AGREEMENT

(December     , 2007)

To:

In accordance with Section 4(e) of the 2000 Long-Term Incentives Plan (the
“Plan”) of Rockwell Automation, Inc. (“Rockwell Automation”),
                     Performance Shares (as defined in the Plan) have been
granted to you today upon the terms and conditions of this Performance Share
Agreement (this “Agreement”), subject in all respects to the provisions of the
Plan, as it may be amended. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan.

 

1.

Terms of Performance Shares.

(a) Subject to the provisions of this Section 1, you shall be eligible to
receive shares of Stock or cash as determined in accordance with Section 1(f) of
this Agreement in respect of the Performance Shares subject to this Agreement
(the “Performance Share Payout”) if you shall continue as an Employee from the
date hereof until December     , 2010 (the “Performance Share Period”). Payment
of such shares of Stock or cash shall be paid in the calendar year in which the
Performance Share Period ends.

(b) If (i) you shall die or suffer a disability (as determined by the
Committee)(as defined in the Plan) that shall continue for a continuous period
of at least six months during the period of your continuous service as an
Employee and prior to the end of the Performance Share Period; or (ii) your
employment by Rockwell Automation terminates on or after the first anniversary
of the date hereof and prior to the end of the Performance Share Period by
reason of your retirement under a retirement plan of Rockwell Automation; then
you shall be eligible to receive at the time such Performance Shares would
otherwise be payable pursuant to Section 1(a) of this Agreement a prorated
portion of the Performance Share Payout in accordance with Section 1(f) of this
Agreement equal to such Performance Share Payout, multiplied by the percentage
of days in the Performance Share Period during which you were an Employee.

(c) If a “Change in Control” (as defined for purposes of Article III,
Section 13(I)(1) of Rockwell Automation’s By-Laws) that qualifies as a “409A
Change of Control Event” (as hereinafter defined) shall occur during the period
of your continuous service as an Employee and prior to the end of the
Performance Share Period; then you shall be entitled to receive promptly and in
any event within sixty days following such Change in Control the Performance
Share Payout in accordance with Section 1(f) of this Agreement. For purposes of
this Agreement, a “409A Change of Control Event” means a “Change of Control
Event” as defined in Treasury Regulation Section 1.409A-3(i)(5)(i) and set forth
in Treasury Regulation Section 1.409A-3(i)(5)(v)-(vii), applying the default
rules and percentages set forth in such Treasury Regulation.



--------------------------------------------------------------------------------

(d) If you cease to be an Employee prior to satisfaction of any of the
conditions set forth in Section 1(a), 1(b) or 1(c) of this Agreement, you shall
not be entitled to receive any Performance Share Payout in respect of the
Performance Shares subject to this Agreement and shall have no further rights
with respect to the Performance Shares subject to this Agreement.

(e) Subject to the provisions of this Section 1 (including, if Section 1(b) of
this Agreement is applicable, the proration requirements thereof), promptly
following the end of the Performance Share Period (or promptly following a 409A
Change in Control Event in the event Section 1(c) of this Agreement is
applicable), the number of shares of Stock (or the amount of cash) payable to
you in respect of the Performance Shares subject to this Agreement shall be
determined by multiplying (i) the number of Performance Shares subject to this
Agreement by (ii) the applicable percentage determined by the Committee in
accordance with Attachment 1 hereto based on the total shareowner return of
Rockwell Automation Common Stock, assuming reinvestment of all dividends, for
the period from October 1, 2007 to September 30, 2010; provided, however, that
if Section 1(c) of this Agreement is applicable, the percentage under this
Section 1(e)(ii) shall be deemed to be 100%. In determining such total
shareowner return, the price of the Stock on each of the first and last dates of
such three-year period will be determined by using the average of the daily
closing prices per share of the Stock as reported on the New York Stock Exchange
Composite Transactions Reporting System for the 20 trading days immediately
preceding such date. Any payout in respect of Performance Shares subject to this
Agreement may be in Stock, in cash or partly in Stock and partly in cash, as the
Committee may determine. Any cash amounts payable pursuant to this Section 1(f)
will be calculated based upon the Fair Market Value of the Stock on the trading
day immediately preceding the payout date (or such other date as the Committee
shall determine in its sole discretion).

 

2.

Delivery of Shares or Cash.

As promptly as practicable after (i) shares of Stock or cash have been
determined by the Committee to be payable in accordance with Section 1 of this
Agreement in respect of the Performance Shares subject to this Agreement and
(ii) Rockwell Automation has been reimbursed for all required withholding taxes
in respect of the Stock and/or cash payable in respect of such Performance
Shares, Rockwell Automation shall deliver to you (or in the event of your death,
to your estate or any person who acquires your interest in such Performance
Shares by bequest or inheritance) shares of Stock, cash or a combination
thereof, as shall be determined by the Committee, in respect of such Performance
Shares.



--------------------------------------------------------------------------------

3.

Forfeiture of Performance Shares.

Notwithstanding any other provision of this Agreement, if at any time it shall
become impossible for you to receive any Performance Share Payout in respect of
the Performance Shares subject to this Agreement, all such Performance Shares
shall be forfeited, and you shall have no further rights of any kind or nature
with respect thereto.

 

4.

Adjustments.

If there shall be any change in or affecting shares of Stock on account of any
stock dividend or split, merger or consolidation, reorganization (whether or not
Rockwell Automation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property,
there shall be made or taken such amendments to this Agreement or the
Performance Shares subject to this Agreement as the Board of Directors may deem
appropriate under the circumstances.

 

5.

Transferability.

This grant is not transferable by you otherwise than by will or by the laws of
descent and distribution, and the Stock and/or cash payable in respect of the
Performance Shares subject to this Agreement shall be deliverable, during your
lifetime, only to you.

 

6.

Withholding.

Rockwell Automation shall have the right, in connection with the delivery of any
shares of Stock or cash in respect of the Performance Shares subject to this
Agreement, (i) to deduct from any payment otherwise due by Rockwell Automation
to you or any other person receiving delivery of such shares or cash an amount
equal to any taxes required to be withheld by law with respect to such delivery,
(ii) to require you or any other person receiving such delivery to pay to it an
amount sufficient to provide for any such taxes so required to be withheld, or
(iii) to sell such number of shares of Stock as may be necessary so that the net
proceeds of such sale shall be an amount sufficient to provide for any such
taxes so required to be withheld.

 

7.

No Acquired Rights.

You acknowledge, agree and consent that: (a) the Plan is discretionary and
Rockwell Automation may amend, cancel or terminate the Plan at any time; (b) the
grant of the Performance Shares subject to this Agreement is a one-time benefit
offered to you and does not create any contractual or other right for you to
receive any grant of performance shares or benefits under the Plan in the
future; (c) future grants, if any, shall be at the sole discretion of Rockwell
Automation, including, but not limited to, the timing of any grant, the number
of shares and forfeiture provisions; and (d) your participation in the Plan is
voluntary.



--------------------------------------------------------------------------------

8.

Applicable Law.

This Agreement and Rockwell Automation’s obligation to deliver the Stock and/or
cash payable in respect of the Performance Shares subject to this Agreement
shall be governed by and construed and enforced in accordance with the laws of
Delaware and the Federal law of the United States.

 

9.

409A

This Agreement is intended to comply with Section 409A. Notwithstanding any
other provision of this Agreement to the contrary, the Company makes no
representation that this Plan or any amounts payable under this Agreement will
be exempt from or comply with Section 409A and makes no undertaking to preclude
Section 409A from applying to this Agreement.

 

10.

Entire Agreement.

This Agreement and the Plan embody the entire agreement and understanding
between Rockwell Automation and you with respect to the Performance Shares
subject to this Agreement, and there are no representations, promises,
covenants, agreements or understandings with respect to such Performance Shares
other than those expressly set forth in this Agreement and the Plan. In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall govern.

 

ROCKWELL AUTOMATION, INC.

By:

     

Senior Vice President,

General Counsel and Secretary

Attachment 1 — Matrix

Dated:

Agreed to this      day of                     , 200  

 

  

Name